Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner can’t find any area where the first and second output tracks are musical tracks played in a synchronized manner according to musical beats per minute within the musical track. Only section in the specification in section 005 that states “audibly playing a second track simultaneously with said first track, wherein said first and second tracks are synchronized.” It doesn’t state anywhere in the specification that the tracks are needed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the third track" in lines 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first track" in lines 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the music" in lines 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-19, 22, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Real Vision Corp (WO 97/41925), cited in IDS.
Regarding claim 1, Real Vision Corp discloses a system for providing patient specific, audio stream to facilitate patient rehabilitation comprising: a patient monitor in communication with a first computer 16 (Fig. 1, page 12 lines 2-5, Multiple types of audio files may be provided. Two of these, voice audio files e.g., currently popular Spinning workouts at health clubs could be done at home in the natural environment simulation provided by the exercise system with a spinmaster giving workout commands and music audio files are used in generally conventional manners), said first computer comprising a first computing apparatus having at least one microprocessor, display and memory storing instructions configured to instruct the at least one microprocessor to perform operations (Figs.1, 3-4, page 7 lines 27-32, the computer system provides a user interface, operating platform, and processing for the software program), the first computing apparatus comprising: a receiver configured to obtain information from said patient monitor (Fig. 1, page 8 lines 17-20, GUI particularly lend themselves to real-time display and recording of exercise data e g , speed, heart rate, terrain profile maps, multiple exercise session comparisons); software configured to monitor data obtained from said patient monitor and display output corresponding to said obtained data on said display (Fig. 1, page 8 lines 17-20, GUI particularly lend themselves to real-time display and recording of exercise data e g , speed, heart rate, terrain profile maps, multiple exercise session comparisons); a library of musical 
Concerning claim 2, Real Vision Corp. discloses monitor detects patient characteristics comprising heart rate, respiration, strength, cadence, heel strike, symmetry, balance, weight shift, body rotation, arm swing or normalized walking pattern (Fig. 1, page 8 lines 17-20, GUI particularly lend themselves to real-time display and recording of exercise data e.g. speed, heart rate, terrain profile maps, multiple exercise session comparisons).
With respect to claim 3, Real Vision Corp. discloses patient has been diagnosed with or exhibits symptoms associated with neurodegenerative disease and injury or 
Regarding claim 4, Real Vision Corp. discloses said monitor and said receiver are in wireless or wired communication 26 (Fig. 2, page 6 lines 16-21, The M-S converter performs two major tasks One is to receive commands from the computer system to control the resistance system of the exercise equipment, and the other is to acquire data from the speed sensor of the exercise equipment, to convert that data as needed, and to then transmit it through a communications link to the computer system The M-S converter may be either integrated into the exercise equipment by the original equipment manufacturer).
Concerning claim 5, Real Vision Corp. discloses software displays data from said monitor on a display to be seen by a service provider or said patient (Fig. 1, page 8 lines 17-20, GUI particularly lend themselves to real-time display and recording of exercise data e.g. speed, heart rate, terrain profile maps, multiple exercise session comparisons).
With respect to claim 6, Real Vision Corp. discloses library of musical features comprises recordings of plurality of tracks from a plurality of songs (page 11 lines 24-27, page 12 lines 2-5, The media contains three general types of pre-recorded data files video files e.g. compressed AVI or MOV formats, audio files e g , in WAV, MIDI and 
Regarding claim 7, Real Vision Corp. discloses library further comprises recordings of a plurality of tracks from a plurality of songs enabled to play back at different tempos and includes multiple tracks of different voices or instruments for the same song at similar musical beats per minute (Page 18 lines 6-11, The voice audio files will typically be played back at strategic points for the user's entertainment, distraction, and physiological encouragement. For example, they may be played when it is recognized that the user has traveled above or below an optimum workout level e.g., to speed up, or to warn of high heart rate or other danger to the body, etc. the music audio files or the environmental audio files may be played back constantly. The music audio files or the environmental audio files may be played back constantly. For example, several small music audio files may be stored on the media, each 1 to 2 minutes in length about 20 to 30 kilobytes in size each, and played back either constantly or intermittently, and either individually, concatenated, or looped In particular, music can be chosen to complement the portion of the workout in which a user is engaged, and it thus follows that different types of music can be played for warm-up, workout, and cool-down).
Concerning claim 8, Real Vision Corp. discloses engaging a patient in a rehabilitation exercise, wherein at least one characteristic of said patient is monitored 
With respect to claim 9, Real Vision Corp. discloses adjustment comprises adding or removing a musical track played simultaneously with the first musical track 
Regarding claim 10, Real Vision Corp. discloses adjustment comprises adding a third musical track played simultaneously with the first musical track when the monitored characteristic demonstrates patient improvement in response to addition of the second musical track, and wherein the thirst track includes a different musical voice or instrument for the same song as the first track at a similar musical beats per minute (Page 18 lines 6-11, the music audio files or the environmental audio files may be played back constantly. For example, several small music audio files may be stored on the media, each 1 to 2 minutes in length about 20 to 30 kilobytes in size each, and played back either constantly or intermittently, and either individually, concatenated, or looped In particular, music can be chosen to complement the portion of the workout in 
Concerning claim 11, Real Vision Corp. discloses adjustment comprises adding a fourth musical track played simultaneously with the first track when the monitored characteristic demonstrates patient improvement in response to the addition of the third musical track (Page 18 lines 6-11, the music audio files or the environmental audio files may be played back constantly. For example, several small music audio files may be stored on the media, each 1 to 2 minutes in length about 20 to 30 kilobytes in size each, and played back either constantly or intermittently, and either individually, concatenated, or looped In particular, music can be chosen to complement the portion of the workout in which a user is engaged, and it thus follows that different types of music can be played for warm-up, workout, and cool-down).
With respect to claim 12, Real Vision Corp. discloses adjustment comprises removing the second musical track when the monitored characteristic demonstrates patient regression in response to the addition of the second musical track (Page 18 lines 6-11, the music audio files or the environmental audio files may be played back constantly. For example, several small music audio files may be stored on the media, each 1 to 2 minutes in length about 20 to 30 kilobytes in size each, and played back either constantly or intermittently, and either individually, concatenated, or looped In particular, music can be chosen to complement the portion of the workout in which a user is engaged, and it thus follows that different types of music can be played for warm-up, workout, and cool-down).

Concerning claim 14, Real Vision Corp. discloses detects patient characteristics comprising heart rate, respiration, strength, heel strike, symmetry, cadence, balance, weight shift, body rotation, arm swing or normalized walking pattern (Fig. 1, page 8 lines 17-20, GUI particularly lend themselves to real-time display and recording of exercise data e.g. speed, heart rate, terrain profile maps, multiple exercise session comparisons).
With respect to claim 15, Real Vision Corp. discloses said patient has been previously diagnosed with or exhibits symptoms associated with neurodegenerative diseases, conditions or injuries, orthopedic, cardiovascular, autoimmune, acute/chronic pain, developmental conditions or mood disorders (page 1, lines 15-20, Medical studies have related important health problems to the lack of it, and it clearly affects our moods, our sense of self-image, and the public image by which others perceive us. However, increasingly people are not getting the amounts or the types of exercise which they need. Many reasons exist for this, but some particular ones are boredom, self-
Regarding claim 16, Real Vision Corp. discloses patient monitor and said receiver are in wireless or wired communication (Fig. 2, page 6 lines 16-21, The M-S converter performs two major tasks One is to receive commands from the computer system to control the resistance system of the exercise equipment, and the other is to acquire data from the speed sensor of the exercise equipment, to convert that data as needed, and to then transmit it through a communications link to the computer system The M-S converter may be either integrated into the exercise equipment by the original equipment manufacturer).
Concerning claim 17, Real Vision Corp. discloses software displays data from said patient monitor on a display to be seen by a service provider or said patient (Fig. 1, page 8 lines 17-20, GUI particularly lend themselves to real-time display and recording of exercise data e.g. speed, heart rate, terrain profile maps, multiple exercise session comparisons).
With respect to claim 18, Real Vision Corp. discloses patient monitor is a sensor in a piece of exercise equipment 12 (Fig. 1, page 5 lines 29-31, page 18 lines 21-23, The exercise equipment allows the user to interact directly during exercise with the simulated environment created by the other components of the exercise system 10 The nature of the specific exercise equipment which is used can vary considerably Fig 1 depicts an exercise bicycle being used, but treadmills, stair steppers, rowing machines, ski machines, and other equipment are equally suitable. A suitable heart rate sensor 
Regarding claim 19, Real Vision Corp. discloses piece of exercise equipment is a treadmill, elliptical, stationary bicycle, rowing machine or weight machine (Fig. 1, page 5 lines 29-31, The exercise equipment allows the user to interact directly during exercise with the simulated environment created by the other components of the exercise system 10 The nature of the specific exercise equipment which is used can vary considerably Fig 1 depicts an exercise bicycle being used, but treadmills, stair steppers, rowing machines, ski machines, and other equipment are equally suitable).
Regarding claim 22, Real Vision Corp. discloses a therapist monitor’s said data and adds or removes tracks based on the observed data and patient response (page 18 lines 5-15, the music audio files or the environmental audio files may be played back constantly. For example, several small music audio files may be stored on the media, each 1 to 2 minutes in length (about 20 to 30 kilobytes in size each), and played back either constantly or intermittently, and either individually, concatenated, or looped In particular, music can be chosen to complement the portion of the workout in which a user is engaged, and it thus follows that different types of music can be played for warm-up, workout, and cool-down. Alternately, if desired, environmental audio files may be played back in the same manners possible for the music audio files. In view of the particular ability of the exercise system 10 to simulate real- world exercise courses, it is anticipated that many users will prefer to listen to natural sounds which are consistent with a real world setting).

Concerning claim 26, Real Vision Corp. discloses the library comprises compositions covering movement ranges from at least 5-150+ bpm/spm and includes multiple tracks of different voices or instruments for the same song at similar musical beats per minute. (page 18 lines 5-15, The voice audio files will typically be played back at strategic points for the user's entertainment, distraction, and physiological encouragement. For example, they may be played when it is recognized that the user has traveled above or below an optimum workout level e.g., to speed up, or to warn of high heart rate or other danger to the body, etc. The music audio files or the 
With respect to claim 27, the library of musical features includes data associating each of the musical tracks to a respective one or more functional therapeutic outcomes (Page 18 lines 6-11, music can be chosen to complement the portion of the workout in which a user is engaged, and it thus follows that different types of music can be played for warm-up, workout, and cool-down).
Concerning claim 29, Real Vision Corp. discloses software is executable to monitor data from said patient monitor and select a new musical track to play simultaneously with the first musical track based on data observed from said patient and an associated functional therapeutic outcome of the new musical track (Page 18 lines 6-11, music can be chosen to complement the portion of the workout in which a user is engaged, and it thus follows that different types of music can be played for warm-up, workout, and cool-down).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21, 23-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Real Vision Corp (WO 97/41925), cited in IDS, as applied to claim 8 above, and further in view of Romeo et al. (US 20150134088), both cited in IDS.
Concerning claim 20, Real Vision Corp. does not specifically disclose monitor is worn by said patient. Romeo discloses monitor is worn by said patient (Section 0050, motion sensor can be integrated in or attachable to the patient's brace e.g. a leg brace in the example of the ACL surgery. In another embodiment, the motion sensor can be worn by the patient on an ankle or wrist band to track leg or arm movement). This allows for any exercise equipment to be used and not tied down to specific equipment with specific attached monitor. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Real Vision by adding monitor is worn by said patient as taught by Romeo in order to allow use of any exercise equipment to be used for therapy and not tied down to equipment with specific attached monitor.

Concerning claim 23, Real Vision Corp. does not discloses patient is in visual proximity to said therapist. Romeo discloses patient is in visual proximity to said therapist (section 0042, in this example a physical therapy application program is provided and configured to run on a computing device in a healthcare practitioner's office, local to the health care facility). This allows the therapist to monitor the patient on site to provide verbal assistance in addition to system provided instructions and music. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Real Vision by adding patient is in visual proximity to said therapist as taught by Romeo in order to facilitate the therapist to monitor the patient on site to provide verbal assistance in addition to system provided instructions and music.
With respect to claim 24, Real Vision Corp. does not discloses patient is at a remote location from said therapist. Romeo discloses patient is at a remote location from said therapist (section 0042, in this example a physical therapy application program 101 is provided and configured to run on a computing device in another healthcare facility, remote to the health care facility). This allows the patient convenience of attending therapy at any preferred location of the patient and the convenience of the therapist to monitor the therapy at the health care facility or office. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the .
Claim Objections
Claims 28, 30, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792